Citation Nr: 0810158	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-15 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 20, 
2000, for the grant of a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2007).

In January 2008, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to a higher disability 
rating for PTSD was received on November 20, 2000.

2.  During his January 2001 VA examination, the veteran 
indicated that he had retired in 1976 because of his anxiety 
attacks.

3.  Prior to November 20, 2000, the veteran did not meet the 
schedular criteria for a TDIU.

4.  Unemployability due to service-connected disability was 
not factually ascertainable prior to November 20, 2000.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 20, 
2000, for the award of TDIU have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400, 4.16 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received 
November 20, 2000, after the enactment of the VCAA.

A letter dated in January 2005 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  As 
the veteran's claim is one for an earlier effective date, the 
veteran was provided with this information in the March 2006 
supplemental statement of the case.  Therefore, the veteran 
had actual knowledge of the criteria necessary to 
substantiate a claim for an earlier effective date.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2007, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The relevant law provides that unless otherwise provided, the 
effective date of an award of increased evaluation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a).  The Board notes that the effective 
date of an award of increased compensation may, however, be 
established at the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2).  The effective dates of total ratings 
are governed by the increased rating regulations.  See 38 
C.F.R. § 3.400(o)(1) & (2); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).

The Veterans Claims Court has indicated that in order for 
entitlement to an increase in disability compensation to 
arise, the disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 
5110(b)(2) which provides that the effective date of an award 
of increased compensation shall be the earliest date of which 
it is ascertainable that an increase in disability had 
occurred, "the only cognizable 'increase' for this purpose 
is one to the next disability level" provided by law for the 
particular disability).  The Court, in Hazan, noted that 38 
U.S.C.A. § 5110(b)(2) required a review of all the evidence 
of record (not just evidence not previously considered) as to 
the disability in order to ascertain the earliest possible 
effective date.

Thus, determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
as well as (2) a review of all the evidence of record to 
determine when an increase in disability was 
"ascertainable."  Hazen, 10 Vet. App. at 521.

Also, with regard to the terms "application" or "claim," 
the Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment, or hospitalization will be accepted 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  See 38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.  There is no medical evidence regarding the 
veteran's employability or PTSD, his only service-connected 
claim, dated from February 1991, when his claim was last 
adjudicated, to the date of his current claim, November 20, 
2000.

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. § 
4.16(a).  Under 38 C.F.R. § 4.16(b), a TDIU might be awarded 
even if the requisite schedular criteria is not met if a 
claimant is nevertheless shown to be "unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities."

The Board observes that a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420-21 (1999).  A TDIU claim is an alternate way to 
obtain a total disability rating without recourse to a 100 
percent evaluation under the rating schedule.  In reviewing 
claims for assignment of earlier effective dates for TDIU 
awards, the applicable law is the same as that governing 
assignment of earlier effective dates for increased rating 
claims.

In a January 1947 rating decision, the veteran was service-
connected for psychoneurosis, anxiety, and assigned a 10 
percent rating.  In a December 1950 rating decision, the RO 
reduced the veteran's evaluation to 0 percent.  In a July 
1990 rating decision, the RO recharacterized the veteran's 
disability as PTSD and assigned a 10 percent evaluation.  On 
November 20, 2000, he submitted a claim for an increased 
rating for his PTSD.  The RO assigned a 70 percent rating as 
of this date and granted entitlement to TDIU as of this date, 
because the veteran indicated during his VA examination that 
he was unable to work due to his PTSD.  The 70 percent rating 
qualified the veteran for a TDIU under the provisions of 38 
C.F.R. § 4.16(a).  The effective date of November 20, 2000, 
was established because it was the date the veteran filed the 
claim for additional compensation benefits, ultimately 
leading to the grant of a TDIU.

The veteran contends that he is entitled to an effective date 
of July 1, 1978, since that is the last day he worked.  He 
retired from his job that day as a superintendent of schools.  
He contends he retired due to his PTSD.

In addition, the veteran's representative indicated that the 
veteran submitted a claim in December 1989, in which he 
requested an increased rating for his nervous disorder.  He 
indicated in that statement that he functioned well in his 
career until ten years ago, when he took an early retirement 
due to the extreme stresses in his job and his inability to 
cope with them.  Even if a claim for TDIU could be read into 
this statement, that claim was implicitly denied in July 
1990.

For guidance, the Board turns to a case decided by the 
Federal Circuit.  In DeShotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), the veteran filed a claim for residuals 
from an automobile accident.  The RO granted service 
connection for a shoulder disability but denied a claim for 
residual head injury.  He did not file a claim for a 
psychiatric disability.  He later sought to reopen a claim 
for head injury residuals.  After the claim for head injury 
residuals was granted, he filed a claim for a psychiatric 
disorder.  Eventually, a claim for a psychiatric disorder was 
granted, and the veteran maintained that the RO should have 
assigned an effective date as of his initial claim for 
service connection for residuals from the automobile 
accident.

In rejecting the veteran's contention, the Federal Circuit 
declined to accept the claimant's assertion that a 
psychiatric claim remained pending and unadjudicated.  
Relying on the language in Andrews, 421 F.3d at 1281, the 
Federal Circuit found that:

where an RO renders a decision on a veteran's 
claim for benefits but fails to address one of 
the claims, that decision is final as to all 
claims; the RO's failure to address the implied 
claim 'is properly challenged through a CUE 
motion,' not a direct appeal.

DeShotel, 457 F.3d at 1262 (citing Roberson, 251 F.3d at 
1383-84).  The Federal Circuit concluded that if the veteran 
believed that the RO improperly failed to address his claim 
for a psychiatric disorder when it granted service connection 
for a head injury, his remedy was to either file a timely 
direct appeal or to file a CUE claim seeking to reopen the 
earlier decision.  See id.

This is analogous to the situation here.  The veteran filed a 
claim for an increased rating in December 1989.  The record 
indicates that he was represented by a service organization 
at the time.  He now contends that the December 1989 claim 
should have been read to include a claim for a TDIU.

Importantly, like the claimant in DeShotel, there was no 
claim made for a TDIU at the time, and the veteran did not 
perfect an appeal of the July 1990 decision, which 
recharacterized the veteran's disability as being PTSD 
instead of anxiety neurosis and increased his disability 
rating to 10 percent.  In this instance, absent an assertion 
for CUE in the July 1990 rating decision, the veteran's 
attempts to assert an earlier effective date based on that 
unappealed July 1990 rating decision must be denied.

The Board notes that Roberson v. Principi, 251 F.3d 1378 
(2001) is distinguishable from this case for two reasons.  
The appellant was represented (see box 27 wherein the 
representative signed the rating decision), and the veteran 
did not submit evidence of unemployability.

Next, in regard to the ultimate grant for TDIU in a December 
2003 rating decision, in which an effective date of November 
20, 2000, was assigned, the RO and the Board have 
jurisdictional limitations as to what may be adjudicated or 
addressed on appeal.  Under the provisions of 38 C.F.R. § 
4.16(a), on which a TDIU was granted, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

There was simply no jurisdiction of the RO or the Board to 
grant a benefit or award a benefit to which the veteran was 
not yet entitled.  It was not until the grant of 70 percent 
disability rating for PTSD effective November 20, 2000 that 
triggered the jurisdictional threshold for the grant of a 
TDIU.  Therefore, the veteran was not entitled to an 
effective date prior to November 20, 2000, for the grant of 
schedular TDIU.  See 38 C.F.R. § 4.16(a); Ross v. Peake, 21 
Vet. App. 528 (2008).

Next, under 38 C.F.R. § 4.16(b), it is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards are 
directed to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  Any consideration of 
extraschedular application of TDIU is confined to the one-
year time period prior to the veteran's claim.  However, as 
discussed below, there is no pertinent evidence dated during 
this year.

The next question is to establish the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim was received within one 
year from such date.  See 38 C.F.R. § 3.400(o)(2).  The 
record does not contain a competent opinion, in the one-year 
prior to the effective date, which attributed his 
unemployment to a single service-connected disability, that 
of PTSD.

The January 2001 VA examination is the only medical record 
contained in the veteran's claims file dated since the last 
previous adjudication in February 1991.  Therefore, there is 
no pertinent evidence of record dated within the year prior 
to the veteran's claim in November 2000.  See Hazan v. Gober, 
10 Vet. App. 511, 520 (1997).

There was no finding that the veteran's service-connected 
PTSD prohibited him from obtaining or maintaining 
substantially gainful employment prior to November 20, 2000.  
The Board notes that the record shows the veteran was 
incarcerated from May 1999 to August 2000.  The veteran 
indicated during his January 2001 VA examination that his 
main charge was fraud.  However, this evidence does not 
support the veteran's contention that he was unable to work, 
due to his PTSD, prior to November 20, 2000.

In sum, the legal criteria have not been met for an effective 
date earlier than November 20, 2000, for the grant of TDIU. 
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400, 4.16 (2007).


ORDER

Entitlement to an effective date earlier than November 20, 
2000 for the grant of TDIU is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


